Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-11, 14 and 15, drawn to a method of enzymatic hydrolysis for converting algal carbohydrates into monomeric sugars, comprising: digesting microalgae with a mixture of enzymes in a single step to produce an enzymatically treated biomass, wherein the enzyme mixture derived from fungus comprises at least one acid protease at an acid protease loading of at least 0.25 kU protease per gram of biomass and at least one glucoamylase; thereafter, separating the enzymatically treated biomass into a solid phase and an aqueous phase, wherein the aqueous phase comprises at least monomeric sugars, wherein conversion of monomeric sugars from algal carbohydrates is 60% or greater, and wherein the microalgae is digested at a pH of from 3.0 to 5.5, Classified in CPC C12P19/02.
II.	Claim(s) 12, drawn to a method of obtaining monomeric sugars and lipids from microalgae, comprising: digesting microalgae with a mixture of enzymes in one step to produce a digested biomass, wherein the enzyme mixture comprises at least one acid protease at an acid protease loading of at least 0.25 kU protease per gram of biomass and at least one glucoamylase; and thereafter, separating the digested biomass into a solid phase and an aqueous phase using a filtration step, wherein the solid phase contains lipids and the aqueous phase contains carbohydrates and monomeric sugars; wherein conversion of algal carbohydrates into , Classified in CPC C12P7/6472.
III.	Claim(s) 13, drawn to a method of enzymatic hydrolysis comprising treating microalgae with enzymes to produce digested biomass produce monomeric sugars, nutrients and biomass solids, wherein the enzymes comprise a mixture of at least one acid protease at an acid protease loading of at least 0.25 kU protease per gram of biomass and at least one glucoamylase, and separating solids from liquid in the digested biomass to obtain solids and a supernatant, the supernatant containing carbohydrates and nutrients, wherein the microalgae is treated at a pH of from 3.0 to 5.5, Classified in CPC C12P21/06.
		The inventions are distinct, each from the other because of the following reasons:
2. 	The methods of Groups I-III are patentably distinct as they comprise unrelated steps, and produce different effects. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656